Exhibit 10.8

FIRST AMENDMENT TO THE ADVISORY AGREEMENT

THIS FIRST AMENDMENT TO THE ADVISORY AGREEMENT (this “Amendment”), dated
effective as of October 10, 2013, is entered into by and among Industrial
Property Trust Inc., a Maryland corporation (the “Corporation”), Industrial
Property Operating Partnership LP, a Delaware limited partnership (the
“Operating Partnership”), and Industrial Property Advisors LLC, a Delaware
limited liability company (the “Advisor”). The Corporation, the Operating
Partnership and the Advisor are each a “Party” and collectively, the “Parties.”
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Advisory Agreement (as defined below).

WHEREAS, the Parties entered into that certain Advisory Agreement (the “Advisory
Agreement”), dated as of July 16, 2013, pursuant to which the Advisor agreed to
provide certain services to the Corporation and the Operating Partnership;

WHEREAS, the Parties previously have reached an agreement and understanding, and
the prospectus contained in the Corporation’s Registration Statement on Form
S-11 (Registration No. 333-184126) discloses, that for each Real Property
acquired in the operational stage, the Acquisition Fee is an amount equal to
2.0% of the total purchase price of the properties acquired (or the
Corporation’s proportional interest therein), until such time as the Corporation
has invested an aggregate amount of $500,000,000 in properties acquired in the
operational stage, at which time the Acquisition Fee will be reduced to 1.0% of
the total purchase price of the properties acquired (or the Corporation’s
proportional interest therein), including in all instances real property held in
joint ventures or co-ownership arrangements; and

WHEREAS, Section 9(a) of the Advisory Agreement does not accurately reflect the
Parties’ mutual agreement and understanding concerning the Acquisition Fee to be
paid with respect to each Real Property acquired in the operational stage and
the Parties now desire to amend the Advisory Agreement such that Section 9(a) of
the Advisory Agreement reflects the mutual agreement and understanding of the
Parties.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the Parties do hereby agree as follows:

1. The Advisory Agreement is hereby amended such that the second sentence of
Section 9(a) shall now read in its entirety as follows:

“For each Real Property acquired in the operational stage and after the
effective date of this Agreement, the Acquisition Fee is an amount equal to 2.0%
of the Contract Purchase Price of the property (or the Corporation’s
proportional interest therein) for the first $500,000,000 of Real Property
acquired, and 1.0% thereafter (or the Corporation’s proportional interest
therein), including Real Property held in Joint Ventures or other entities that
are co-owned.”

2. This Amendment constitutes an amendment to the Advisory Agreement. The terms
and provisions of the Advisory Agreement and all other documents and instruments
relating and pertaining to the Advisory Agreement shall continue in full force
and effect, as amended hereby. In the event of any conflict between the
provisions of the Advisory Agreement and the provisions of this Amendment, the
provisions of this Amendment shall control.

4. This Amendment (a) shall be binding upon the Parties, their Affiliates and
their respective successors and permitted assigns; (b) may be changed, modified
or amended only by a writing signed by each of the Parties or their respective
successors or assignees; (c) may be executed in several counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute but one and the
same agreement; and (d) together with the Advisory Agreement, embodies the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements, consents,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever relating to such subject matter. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed by their
respective duly authorized officers, effective as of the date set forth above.

 

INDUSTRIAL PROPERTY TRUST INC. By:  

/s/ Dwight L. Merriman III

Name:   Dwight L. Merriman III Title:   Chief Executive Officer INDUSTRIAL
PROPERTY OPERATING PARTNERSHIP LP By:   Industrial Property Trust Inc., its Sole
General Partner By:  

/s/ Dwight L. Merriman III

Name:   Dwight L. Merriman III Title:   Chief Executive Officer INDUSTRIAL
PROPERTY ADVISORS LLC By:   Industrial Property Advisors Group LLC, its Sole
Member By:  

/s/ Evan H. Zucker

Name:   Evan H. Zucker Title:   Manager